UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4489


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD HENRY KAYIAN, a/k/a Pops,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:16-cr-00041-JPJ-PMS-1)


Submitted: February 28, 2019                                      Decided: March 6, 2019


Before THACKER and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke, Virginia,
for Appellant. Jean Barrett Hudson, Assistant United States Attorney, Charlottesville,
Virginia, Zachary T. Lee, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In November 2016, a federal grand jury returned a two-count indictment charging

Richard Henry Kayian and 21 other defendants with conspiracy to: (a) distribute and

possess with intent to distribute oxycodone, buprenorphine, and a mixture and substance

containing a detectable amount of methamphetamine, in violation of 21 U.S.C. § 841

(2012); and (b) knowingly and intentionally use any communication facility in

committing and causing the facilitation of a felony controlled substance offense, in

violation of 21 U.S.C. § 843(b) (2012), all in violation of 21 U.S.C. § 841(b)(1)(A), (C),

(E) and 21 U.S.C. §§ 843(d), 846 (2012) (Count 1). The grand jury further charged that,

as to Kayian and five other defendants, the first object of this conspiracy involved 500

grams or more of a mixture and substance containing a detectable amount of

methamphetamine. Count Two charged Kayian and eight codefendants with conspiracy

to commit money laundering, in violation of 18 U.S.C. § 1956(h) (2012).              This

conspiracy involved both promotional money laundering, in violation of 18 U.S.C.

§ 1956(a)(1)(A)(i) (2012), and concealment money laundering, in violation of 18 U.S.C.

§ 1956(a)(1)(B)(i) (2012) (Count 2).

      Kayian, along with four of his codefendants, pled not guilty. Following a seven-

day trial at which the Government presented the testimony of multiple cooperating

witnesses, codefendants, and law enforcement officials, the jury convicted Kayian of both

charges. The district court subsequently sentenced Kayian to 324 months’ imprisonment,

a downward variance from his Sentencing Guidelines range of life in prison. This appeal

timely followed.

                                            2
       Kayian’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), averring that there are no potentially meritorious grounds for appeal. Counsel

nonetheless invites us to review the sufficiency of the Government’s evidence, the

computation of Kayian’s advisory Sentencing Guidelines range, and the reasonableness

of his downward variant sentence.

       Upon review of the trial record, we conclude that the Government’s evidence was

more than sufficient to establish Kayian’s participation in a conspiracy to distribute 500

grams or more of methamphetamine. We further conclude that the trial testimony was

sufficient to support Kayian’s conviction for conspiracy to commit money laundering.

Finally, applying an abuse of discretion standard, we readily conclude that Kayian’s 324-

month, below Guideline sentence is procedurally and substantively reasonable. See Gall

v. United States, 552 U.S. 38, 51 (2007).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. * We therefore affirm Kayian’s convictions

and sentence. This court requires that counsel inform Kayian, in writing, of the right to

petition the Supreme Court of the United States for further review. If Kayian requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Kayian. We deny Kayian’s motion


       *
         We have considered the other arguments raised in Kayian’s pro se supplemental
brief and reject them as meritless.


                                             3
to strike counsel’s response to Kayian’s pro se supplemental brief. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4